Citation Nr: 0814752	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-33 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for prostatitis.

2. Entitlement to service connection for diverticulosis, 
claimed as a colon disorder.  

3. Entitlement to service connection for hypertension.  

4. Entitlement to a rating higher than 20 percent for 
duodenal ulcer.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1967 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

In February 2008, the veteran canceled his request for a 
videoconference hearing before a Veterans Law Judge.   


FINDINGS OF FACT

1. Prostatitis, first diagnosed many years after service, is 
unrelated to an injury, disease, or event, including exposure 
to Agent Orange, of service origin.

2. Diverticulosis, claimed as a colon disorder, first 
diagnosed many years after service, is unrelated to an 
injury, disease, or event, including exposure to Agent 
Orange, of service origin.  

3. Hypertension was not shown to have had onset during 
service or to have manifested to a compensable degree within 
one year from the date of separation from service; and 
hypertension, first diagnosed after service beyond the one-
year presumptive period, is unrelated to an injury, disease, 
or event, including exposure to Agent Orange, of service 
origin.

4. The duodenal ulcer is manifested by mid-epigastric 
tenderness without signs of anemia and weight loss, or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.




CONCLUSIONS OF LAW

1. Prostatitis is not due to disease or injury that was 
incurred in or aggravated by service; and prostatitis is not 
a disease subject to the presumption of service connection 
due to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 
1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

2. Diverticulosis, claimed as a colon disorder, is not due to 
disease or injury that was incurred in or aggravated by 
service; and diverticulosis is not a disease subject to the 
presumption of service connection due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3. Hypertension is not due to disease or injury that was 
incurred in or aggravated by service; hypertension as a 
chronic disease may not be presumed to have been incurred in 
service; and hypertension is not a disease subject to the 
presumption of service connection due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

4. The criteria for a rating higher than 20 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA pre- and post-adjudication notice by 
letters, dated in March 2004, in March 2006, and in September 
2006.  The veteran was notified of the type of evidence to 
substantiate the claims for service connection to include 
those claimed as due to Agent Orange exposure in Vietnam, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during active service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during active service.  The 
VCAA notice included the type of evidence needed to 
substantiate the claim for a higher rating, namely, evidence 
indicating an increase in severity and the effect that 
worsening has on the claimant's employment and daily life.

The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was asked to submit evidence in his possession 
that pertained to the claims.  The notice included the 
provisions for the effective date of the claims and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of a claim for service connection); and of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).  

To the extent that the VCAA notice about the effective date 
of the claims and the degree of disability assignable was 
provided in letters dated in March 2006 and September 2006, 
after the initial adjudication, the timing of the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  The procedural defect was cured as after 
the RO provided content-complying VCAA notice, the claims 
were readjudicated as evidenced by the supplemental statement 
of the case, dated in September 2007.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Additionally, as to the claim for increase, at this stage of 
the appeal, when the veteran already has notice of the rating 
criteria as provided in the statement of the case in 
September 2005 and supplemental statement of the case in 
September 2007, there is no reasonable possibility that 
further notice of the exact same information would aid in 
substantiating the claim.  For this reason, the deficiency as 
to VCAA compliance under Vazquez-Flores, regarding general 
notice of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result, is rendered moot.  Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).   

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity for a 
hearing before a undersigned Veterans Law Judge, but he 
canceled his hearing in February 2008.  The RO has obtained 
the service medical records and medical records from several 
private providers identified by the veteran, namely M.W., 
M.D., M.H., M.D., E.B., M.D., and F.B., M.D., to obtain on 
his behalf.  He has not identified any additionally available 
evidence to include VA records for consideration. 

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claims of service connection, and further development in this 
respect is not required for the following reasons.  There is 
no record of prostatitis, diverticulosis (or a colon 
disorder), and hypertension, or complaints relative thereto, 
during or contemporaneous with service.  There is no 
competent evidence of persistent or recurrent symptoms 
relevant to such named disabilities since active service 
until many years later.  As the evidence does not indicate 
that these disabilities may be associated with service, a 
medical examination or medical opinion is not required under 
38 C.F.R. § 3.159(c)(4). 

VA has conducted medical inquiry in the form of VA 
compensation examinations in an effort to substantiate the 
claim for increase.  38 U.S.C.A. § 5103A(d).  The veteran was 
afforded VA examinations in April 2004 and in October 2006 to 
evaluate the service-connected duodenal ulcer.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110. 

Where a veteran who served for ninety days develops 
hypertension to a degree of 10 percent or more within one 
year from separation from service, service connection may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1); see 61 Fed. Reg. 41,368-41,371.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 
67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 
3.303(d).

Factual Background 

The veteran claims that symptoms of his prostatitis, 
diverticulosis (or colon disorder), and hypertension were 
initially manifest during service.  He has also asserted, in 
January 2004, that his disabilities are attributable to 
exposure to Agent Orange during his period of service in 
Vietnam.  

Service personnel records show that the veteran served in 
Vietnam, where he engaged in combat with the enemy and he was 
awarded the Purple Heart Medal and the Combat Action Ribbon.  
There is no evidence to show and the veteran does not assert 
that the disabilities arose out of or were treated during 
combat.  For this reason, the provisions of 38 U.S.C.A. 
§ 1154(b) will not be addressed.  (Even if it is presumed 
that the veteran, as a combat veteran, suffered injury or 
disease related to the disabilities at issues during combat 
service, 38 U.S.C.A. § 1154(b), to substantiate the claims 
there still must be medical evidence of a current disability 
and a nexus to service, and the requirement of a medical 
nexus has not been satisfied in this case.)  

The service medical records contain no complaint, finding, or 
diagnosis of prostatitis, diverticulosis (or colon disorder), 
and hypertension, or any symptoms related thereto.  

After service, private medical records document prostatitis, 
diverticulosis (or colon disorder), and hypertension no 
earlier than 1985.  For example, regarding prostatitis, in 
September 1985 there was evidence of prostatitis.  In 
November 1988, Dr. H. stated that the veteran was seen with 
recurrent prostatitis.  The veteran was again treated for 
prostatitis in 1993, which was confirmed by cystoscopy in 
August 1993.  In 1998, he underwent a transurethral resection 
of the prostate for benign prostatic hypertrophy, and the 
diagnoses were benign prostatic hyperplasia in 2004 and 
prostatitis in 2004 and 2005.  

Regarding colon problems, the veteran was diagnosed with 
diverticulosis coli in December 1994 and June 1996 (when it 
was noted that a barium enema in November 1994 documented the 
condition), in August 1999, and in May 2003.  

Regarding hypertension, progress notes, dated in September 
and October 1985, show elevated blood pressure readings of 
140/90 and 130/90.  The veteran was taking blood pressure 
medication in 1999, and Dr. B. in a December 2004 statement 
indicated that the veteran had suffered hypertension on and 
off for years.  

Analysis 

Based on the medical evidence in the record, prostatitis, 
diverticulosis (or colon disorder), and hypertension were not 
shown to have had onset in service.  Further, the medical 
evidence showing elevated blood pressure readings in 1985 and 
a diagnosis of hypertension beginning by 1999 is well beyond 
the one-year presumptive period (following the date of 
separation from military service in June 1970) for such 
condition as a chronic disease under 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.306, 3.309.  

Regarding the veteran's contention that Agent Orange exposure 
while serving in Vietnam resulted in his claimed 
disabilities, while it is presumed that he was exposed to 
Agent Orange, his claimed disabilities are not among the 
listed diseases associated with exposure to Agent Orange, for 
which service connection on a presumptive basis is warranted 
under 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

Furthermore, there is no competent medical evidence that the 
veteran's current prostatitis, diverticulosis (or colon 
disorder), and hypertension are actually caused by exposure 
to Agent Orange, or otherwise linked to his period of active 
service.  38 C.F.R. § 3.303(d).  

Neither prostatitis, diverticulous, nor hypertension is a 
condition under case law, where lay observation has been 
found to be competent and therefore the determination as to 
the presence of the disability is medical in nature, that is, 
not capable of lay observation, and competent medical 
evidence is needed to substantiate the claims.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony 
is competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

As for the veteran's statements attributing his disabilities 
to his period of active service, where, as here, the 
determinative issues involve questions of a medical diagnosis 
or of medical causation, not capable of lay observation, 
competent medical evidence is required to substantiate the 
claims.  Competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  For this reason, the Board rejects the veteran's 
statements as competent evidence to substantiate the claims 
that the disabilities, first documented many years after 
service, are related to his period of service, or for 
hypertension manifest in the first post-service year.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence to support the claims of service connection for 
prostatitis, diverticulosis (or colon disorder), and 
hypertension, as articulated above, the preponderance of the 
evidence is against the claims and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

II. Claim for Increase 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The service-connected duodenal ulcer is currently rated 20 
percent under 38 C.F.R. § 4.114, Diagnostic Code 7305, for 
duodenal ulcer.  He claims that a higher evaluation is 
warranted because he continues to have abdominal pain, a 
burning sensation, and nausea.  



The criteria for the next higher rating, 40 percent, for 
duodenal ulcer under 38 C.F.R. § 4.114, Diagnostic Code 7305, 
requires moderately severe ulcer disease manifested by 
symptoms less than "severe" but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.  

A 60 percent rating for duodenal ulcer requires severe 
symptoms manifested by pain which is only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  
 
The veteran underwent VA examinations in April 2004 and 
October 2006.  In April 2004, it was noted that his ulcer 
condition was not affected by body weight.  His weight was 
196 pounds.  He reported that his stomach pain was a burning 
sensation that occurred frequently and for which treatment 
helped only partially (notably he took Nexium with some 
relief).  He denied vomiting blood or passing any black tarry 
stools.  On examination, the veteran was well nourished and 
well developed.  There was mid-epigastric tenderness.  The 
examiner stated that the ulcer condition did not cause the 
veteran significant anemia and did not cause malnutrition.  
It was also noted that the condition did not result in any 
time lost from work.  

At the time of the October 2006 examination, the veteran's 
weight was 190 and it was noted that he had gained 10 pounds 
during the past year.  He denied vomiting, hematemesis, and 
melena.  It was noted that he took Nexium for symptoms of 
regurgitation and pyrrhosis (esophageal reflux), which the 
examiner observed had taken the place of the veteran's 
duodenal ulcer-type pain.  On examination, the examiner found 
no signs of anemia, and stated that there was no specific 
localization of tenderness in the veteran's abdomen.  There 
was no discomfort on examining the abdomen.  In additional to 
the symptomatic esophageal reflux diagnosed in 2002, the 
diagnosis was service-connected duodenal ulcer symptoms, very 
mild.  The examiner commented that from a functional 
standpoint, the veteran's problems did not concern him at 
work or at home.  

Private medical records in the file show that the veteran was 
treated for gastritis in August 2004 and right upper quadrant 
pain and esophageal reflux in December 2005.  Further, there 
is no evidence of recurrent incapacitating episodes averaging 
ten days or more in duration.  

In short, the foregoing evidence does not show that veteran's 
duodenal ulcer is manifested by such symptoms as anemia and 
weight loss that result in impairment of health, or that it 
is marked by recurring episodes that are incapacitating 
during the year.  As the criteria for a higher rating for 
duodenal ulcer have not been demonstrated, the preponderance 
of the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 


ORDER

Service connection for prostatitis is denied.  

Service connection for diverticulosis, claimed as a colon 
disorder, is denied.  

Service connection for hypertension is denied.  

A rating higher than 20 percent for duodenal ulcer is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


